DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding claim 10, the recited “sheet membes” should be corrected to “sheet member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-19 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Sekimizu et al. US 20200401070.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Sekimizu et al. discloses:
An image heating apparatus for heating an image formed on a recording material, comprising: 
a first rotating member (103) (FIG. 2); 
a second rotating member (102) (FIG. 2) provided in contact with an outer surface of the first rotating member to form a nip portion which sandwiches the recording material between the first rotating member and the second rotating member; 
a heater unit (200) (FIG. 2) provided inside the first rotating member and having a heater for heating the image formed on the recording material sandwiched by the nip portion; and 
a flexible sheet member (107) (FIG. 3E) including a flexible printed circuit or a flexible flat cable provided to overlap a part of the heater and electrically connected to the heater, 
wherein the flexible sheet member includes a first flexible sheet member (107 on left) (FIG. 3E) connected to one end of the heater in a longitudinal direction of the heater and a second flexible sheet member (107 on right) (FIG. 3E) connected to the other end of the heater, 
wherein the first flexible sheet member extends from the one end of the heater in a direction crossing the longitudinal direction (the first flexible sheet member extends from the one end in both the longitudinal direction and a direction crossing the longitudinal direction) (FIG. 3E), and 
wherein the second flexible sheet member extends from the other end of the heater in the longitudinal direction (the second flexible sheet member extends from the other end in both the longitudinal direction and a direction crossing the longitudinal direction) (FIG. 3E).
Regarding claim 3, Sekimizu et al. discloses:
wherein the heater unit further comprises a heater holding member (105) (FIG. 2) which holds the heater, and 
wherein the heater holding member comprises an abutment portion against which the heater is abutted in the longitudinal direction on a side of the one end (FIG. 4A).
Regarding claim 4, Sekimizu et al. discloses:
	wherein the direction in which the first flexible sheet member extends is a direction orthogonal to the longitudinal direction (FIG. 3E).
Regarding claim 5, Sekimizu et al. discloses:
	wherein the longitudinal direction is a direction orthogonal to a direction in which the recording material is conveyed at the nip portion (FIG. 2). 
Regarding claim 6, Sekimizu et al. discloses:
	wherein the first rotating member is a tubular film having an inner surface with which the heater unit is in contact (FIG. 2), 
	wherein the second rotating member is a pressure roller (FIG. 2), and 
	wherein the heater and the pressure roller sandwich the film therebetween to form the nip portion (FIG. 2).
Regarding claim 7, Sekimizu et al. discloses:
	wherein the heater has a substrate (201) (FIG. 3A) having a longitudinal direction which is orthogonal to a direction in which the recording material is conveyed at the nip portion and a plurality of heat-generating resistors (202) (FIG. 3C) arranged in the longitudinal direction of the substrate.
Regarding claim 8, Sekimizu et al. discloses:
	An image forming apparatus comprising: 
	an image forming portion which forms an image on a recording material, the image forming portion including a photosensitive member (6) (FIG. 1), a charging device (7) (FIG. 1) for charging the photosensitive member, a scanner unit (8) (FIG. 1) for scanning the photosensitive member with light in accordance with image information, a developing device (9) (FIG. 1) for developing an electrostatic latent image formed on the photosensitive member with toner, and a transfer unit (12) (FIG. 1) for transferring the image to the recording material; and 
	a fixing portion (100) (FIG. 1) which fixes an image, formed by the image forming portion, on the recording material, 
	wherein the fixing portion is the image heating apparatus according to claim 1.
Regarding claim 9, Sekimizu et al. discloses:
	wherein the heater has a plurality of temperature detecting elements (Tp1-Tp5) (FIG. 3D) arranged in the longitudinal direction of the substrate, and 
	wherein the first flexible sheet member and the second flexible sheet member are electrically connected to the plurality of temperature detecting elements [0047].
Regarding claim 10, Sekimizu et al. discloses:
wherein the first flexible sheet member and the second flexible sheet membes are electrically connected to the plurality of temperature detecting elements by solder [0047].
Regarding claim 11, Sekimizu et al. discloses:
An image heating apparatus for heating an image formed on a recording material, comprising:
a first rotating member (103) (FIG. 2);
a heater (200) (FIG. 2) provided in an inner space of the first rotating member;
a second rotating member (102) (FIG. 2) provided in contact with an outer surface of the first rotating member, the second rotating member forming a nip portion for sandwiching the recording material between the first rotating member and the second rotating member in cooperation with the heater through the first rotating member;
a first flexible printed circuit (107 on left) (FIG. 3E) electrically connected to the heater at a first position of the heater in a longitudinal direction of the heater,
a second flexible printed circuit (107 on right) (FIG. 3E) electrically connected to the heater at a second position different from the first position of the heater in the longitudinal direction of the heater,
wherein the first flexible printed circuit extends from one end of the heater in the longitudinal direction of the heater along a direction crossing the longitudinal direction of the heater (the first flexible printed circuit extends from the one end in both the longitudinal direction and a direction crossing the longitudinal direction) (FIG. 3E), and
wherein the second flexible printed circuit extends from the other end of the heater in the longitudinal direction of the heater along the longitudinal direction of the heater (the second flexible printed circuit extends from the other end in both the longitudinal direction and a direction crossing the longitudinal direction) (FIG. 3E).
Regarding claim 13, Sekimizu et al. discloses:
a heater holding member (105) (FIG. 2) provided in the inner space of the first rotating member and holding the heater along the longitudinal direction, and 
wherein, in the longitudinal direction, one end of the heater holding member is provided with an abutment portion for abutting the one end of the heater (FIG. 4A).
Regarding claim 14, Sekimizu et al. discloses:
wherein, when viewed from the second rotating member in a direction perpendicular to the longitudinal direction, the abutment portion is provided so as not to be covered with the first flexible printed circuit (FIG. 4A).
Regarding claim 15, Sekimizu et al. discloses:
wherein the heater includes a first temperature detecting element (Tp1) (FIG. 3D) and a second temperature detecting element (Tp5) (FIG. 3D), and 
wherein the first flexible printed circuit is electrically connected with the first temperature detecting element and the second flexible printed circuit is electrically connected with the second temperature detecting element [0047] (FIG. 3E).
Regarding claim 16, Sekimizu et al. discloses:
wherein the heater includes a substrate (201) (FIG. 3A), a first heat-generating resistor (202-1) (FIG. 3C) provided on the substrate, and a second heat-generating resistor (202-5) (FIG. 3C) provided on the substrate at a position different from a position where the first heat-generating resistor is provided in the longitudinal direction of the heater, and 
wherein, in the longitudinal direction, the first temperature detecting element is provided at a position where the first heat-generating resistor is provided, and the second temperature detecting element is provided at a position where the second heat-generating resistor is provided (FIGs. 3C and 3D).
Regarding claim 17, Sekimizu et al. discloses:
wherein the first and second flexible sheet members are electrically connected to the plurality of temperature detecting elements by solder [0047].
Regarding claim 18, Sekimizu et al. discloses:
wherein the first rotating member is a tubular film (FIG. 2), and 
wherein the second rotating member is a pressure roller (FIG. 2).
Regarding claim 19, Sekimizu et al. discloses:
An image forming apparatus comprising: 
an image forming portion which forms an image on a recording material, the image forming portion including a photosensitive member (6) (FIG. 1), a charging device (7) (FIG. 1) for charging the photosensitive member, a scanner unit (8) (FIG. 1) for scanning the photosensitive member with light in accordance with image information, a developing device (9) (FIG. 1) for developing an electrostatic latent image formed on the photosensitive member with toner, and a transfer unit (12) (FIG. 1) for transferring the image to the recording material; and 
a fixing portion (100) (FIG. 1) which fixes an image, formed by the image forming portion, on the recording material, 
wherein the fixing portion is the image heating apparatus according to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimizu et al. US 20200401070.
Regarding claim 2, Sekimizu et al. discloses the limitations of claim 1 as set forth above. Furthermore, Sekimizu et al. discloses a driving member for driving the first rotating member and the second rotating member to rotate [0040], but does not explicitly disclose to which side the driving member is provided. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Sekimizu et al. to include wherein the driving member is provided on either side including on a side of the one end of the heater in the longitudinal direction in order to efficiently position the driving member with other components of the apparatus. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sekimizu et al. US 20200401070 in view of Shimura et al. US 20150139708.
Regarding claim 12, Sekimizu et al. discloses the limitations of claim 11 as set forth above, but does not explicitly disclose wherein the second rotating member includes a gear receiving a driving force from a motor, wherein, in the longitudinal direction of the heater, the gear is provided at one end of the second rotating member on the same side as the side where the one end of the heater is provided.
Shimura et al. discloses wherein the second rotating member (208) (FIG. 3) includes a gear (G) (FIG. 3) receiving a driving force from a motor (30) (FIG. 6), wherein, in the longitudinal direction of the heater, the gear is provided at one end of the second rotating member on the same side as the side where the one end of the heater is provided (FIG. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Sekimizu et al. to include the gear and motor as disclosed by Shimura et al. in order to drive the pressure roller at a predetermined speed [0055] (Shimura et al.). 

Response to Arguments
The previous objection to claim 7 is withdrawn in light of applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/               Primary Examiner, Art Unit 2852